
	

113 SRES 477 ATS: Designating June 20, 2014, as “American Eagle Day”, and celebrating the recovery and restoration of the bald eagle, the national symbol of the United States.
U.S. Senate
2014-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 477
		IN THE SENATE OF THE UNITED STATES
		
			June 17, 2014
			Mr. Alexander (for himself, Mr. Durbin, Mr. Sessions, Mr. Cochran, Mr. Roberts, Mrs. Feinstein, and Mr. Corker) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 20, 2014, as American Eagle Day, and celebrating the recovery and restoration of the bald eagle, the national symbol of the United
			 States.
	
	
		
			Whereas on June 20, 1782, the bald eagle was officially
			 designated as the national emblem of the United States by the founding
			 fathers
			 in the Congress of the Confederation;
		
			Whereas the bald eagle is the central image of the Great
			 Seal of the United States;
		
			Whereas the image of the bald eagle is displayed in the
			 official seal of many branches and departments of the Federal Government,
			 including—
			
				(1)
				the Office of the
			 President;
			
				(2)
				the Office of the
			 Vice President;
			
				(3)
				Congress;
			
				(4)
				the Supreme
			 Court;
			
				(5)
				the Department of
			 the Treasury;
			
				(6)
				the Department of
			 Defense;
			
				(7)
				the Department of
			 Justice;
			
				(8)
				the Department of
			 State;
			
				(9)
				the Department of
			 Commerce;
			
				(10)
				the Department
			 of Homeland Security;
			
				(11)
				the Department
			 of Veterans Affairs;
			
				(12)
				the Department
			 of Labor;
			
				(13)
				the Department
			 of Health and Human Services;
			
				(14)
				the Department
			 of Energy;
			
				(15)
				the Department
			 of Housing and Urban Development;
			
				(16)
				the Central
			 Intelligence Agency; and
			
				(17)
				the Postal
			 Service;
			
			Whereas the bald eagle is an inspiring symbol of—
			
				(1)
				the spirit of
			 freedom; and
			
				(2)
				the sovereignty
			 of the United States;
			
			Whereas since the founding of the Nation, the image,
			 meaning, and symbolism of the bald eagle have played a significant role in
			 the
			 art, music, history, commerce, literature, architecture, and culture of
			 the
			 United States;
		
			Whereas the bald eagle is prominently featured on the
			 stamps, currency, and coinage of the United States;
		
			Whereas the habitat of bald eagles exists only in North
			 America;
		
			Whereas by 1963, the population of bald eagles that nested
			 in the lower 48 States had declined to approximately 417 nesting pairs;
		
			Whereas due to the dramatic decline in the population of
			 bald eagles in the lower 48 States, the Secretary of the Interior listed
			 the
			 bald eagle as an endangered species on the list of endangered species
			 published
			 under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)(1));
		
			Whereas caring and concerned individuals from the Federal,
			 State, and private sectors banded together to save, and help ensure the
			 recovery and protection of, bald eagles;
		
			Whereas on July 20, 1969, the first manned lunar landing
			 occurred in the Apollo 11 Lunar Excursion Module, which was named
			 “Eagle”;
		
			Whereas the “Eagle” played an integral role in achieving
			 the goal of the United States of landing a man on the Moon and returning
			 that
			 man safely to Earth;
		
			Whereas in 1995, as a result of the efforts of those
			 caring and concerned individuals, the Secretary of the Interior listed the
			 bald
			 eagle as a threatened species on the list of threatened species published
			 under
			 section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)(1));
		
			Whereas by 2007, the population of bald eagles that nested
			 in the lower 48 States had increased to approximately 10,000 nesting
			 pairs, an
			 increase of approximately 2,500 percent from the preceding 40 years;
		
			Whereas in 2007, the population of bald eagles that nested
			 in the State of Alaska was approximately 50,000 to 70,000;
		
			Whereas on June 28, 2007, the Secretary of the Interior
			 removed the bald eagle from the list of threatened species published under
			 section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C.
			 1533(c)(1));
		
			Whereas bald eagles remain protected in accordance
			 with—
			
				(1)
				the Act entitled
			 An Act for the protection of the bald eagle, approved June 8,
			 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald Eagle
			 Protection Act of 1940); and
			
				(2)
				the Migratory
			 Bird Treaty Act (16 U.S.C. 703 et seq.);
			
			Whereas on January 15, 2008, the Secretary of the Treasury
			 issued 3 limited edition bald eagle commemorative coins under the American
			 Bald
			 Eagle Recovery and National Emblem Commemorative Coin Act (Public Law
			 108–486;
			 118 Stat. 3934);
		
			Whereas the sale of the limited edition bald eagle
			 commemorative coins issued by the Secretary of the Treasury has raised
			 approximately $7,800,000 for the nonprofit American Eagle Foundation of
			 Pigeon
			 Forge, Tennessee to support efforts to protect the bald eagle;
		
			Whereas if not for the vigilant conservation efforts of
			 concerned Americans and the enactment of conservation laws (including
			 regulations), the bald eagle would face extinction;
		
			Whereas the American Eagle Foundation has brought
			 substantial public attention to the cause of the protection and care of
			 the
			 bald eagle nationally;
		
			Whereas, November 4, 2010, marked the 25th anniversary of
			 the American Eagle Foundation;
		
			Whereas facilities around the United States, such as the
			 Southeastern Raptor Center at Auburn University in the State of Alabama,
			 rehabilitate injured eagles for release into the wild;
		
			Whereas the dramatic recovery of the population of bald
			 eagles—
			
				(1)
				is an endangered
			 species success story; and
			
				(2)
				an inspirational
			 example for other wildlife and natural resource conservation efforts
			 around the
			 world;
			
			Whereas the initial recovery of the population of bald
			 eagles was accomplished by the concerted efforts of numerous government
			 agencies, corporations, organizations, and individuals; and
		
			Whereas the continuation of recovery, management, and
			 public awareness programs for bald eagles will be necessary to ensure—
			
				(1)
				the continued
			 progress of the recovery of bald eagles; and
			
				(2)
				that the
			 population and habitat of bald eagles will remain healthy and secure for
			 future
			 generations: Now, therefore, be it
			
	
		
			That the Senate—
			
				(1)
				designates June
			 20, 2014, as American Eagle Day;
			
				(2)
				applauds the
			 issuance of bald eagle commemorative coins by the Secretary of the
			 Treasury as
			 a means by which to generate critical funds for the protection of bald
			 eagles;
			 and
			
				(3)
				encourages—
				
					(A)
					educational
			 entities, organizations, businesses, conservation groups, and government
			 agencies with a shared interest in conserving endangered species to
			 collaborate
			 and develop educational tools for use in the public schools of the United
			 States; and
				
					(B)
					the people of the
			 United States to observe American Eagle Day with appropriate ceremonies
			 and
			 other activities.
				
